Citation Nr: 1341576	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  12-17 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for chloracne, with lichen simplex chronicus of the lower extremities, including as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971. This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.
 
The Veteran appeared before the undersigned Acting Veterans Law Judge at a hearing in August 2013.  A transcript of that hearing is of record. 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless and VBMS claims files contains a transcript of the August 2013 hearing, but no additional relevant records. 


FINDING OF FACT

The Veteran's chloracne is related to active service.


CONCLUSION OF LAW

Service connection for chloracne is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision as it relates to the grant of entitlement to service connection for a skin disability, discussion of the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

The Veteran claims that his chloracne was caused as a result of his exposure to herbicides during his service in Vietnam.

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f). 

If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for chloracne or other acneform disease consistent with chloracne if it became manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). 

The Veteran's DD-214 indicates he served in Vietnam from June 17, 1969 to June 15, 1970.  Additionally, a February 2011 VA examination provided a diagnosis of chloracne with lichen simplex chronicus.  As there is no affirmative evidence of non-exposure, the Veteran is presumed to have been exposed to herbicides during service.  38 U.S.C.A. § 1116(f).  However, as chloracne was not clinically demonstrated to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent in Vietnam, service connection is not warranted on a presumptive basis.  38 C.F.R. § 3.307(a)(6)(ii).

Nonetheless, service connection for the Veteran's chloracne may be granted without benefit of the presumption if the evidence shows that the chloracne is due to exposure to Agent Orange during service or is otherwise related to service. McCartt v. West, 12 Vet. App. 164, 167 (1999); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  At the February 2011 VA examination conducted upon a review of the relevant evidence in the claims file, the examiner opined that the Veteran's current skin condition represented chloracne caused by or a result of herbicide exposure in Vietnam.  The examiner provided a supporting rationale that the Veteran had no significant skin problems prior to the herbicide exposure and since that time, he has had chronic skin lesions that are not uncommonly described as chloracne.  In light of the positive medical opinion from the VA examiner and resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for chloracne.   


ORDER

Service connection for chloracne, with lichen simplex chronicus of the lower extremities, is granted, subject to the laws and regulations governing the payment of monetary benefits. 




____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


